NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted November 2, 2018 *
                               Decided November 14, 2018

                                         Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 18-1062

SYLVESTER JACKSON,                              Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Eastern District
                                                of Wisconsin.
      v.
                                                No. 15-C-358
JON LITSCHER, et al.,
      Defendants-Appellees.                     William C. Griesbach,
                                                Chief Judge.

                                       ORDER

       Sylvester Jackson, a former Wisconsin inmate, is dissatisfied with the
performance of his recruited counsel in the deliberate-indifference suit he filed against
prison officials regarding the manner that the prison dispenses medication to inmates.
The district court entered summary judgment for the defendants. Jackson appeals only
the judge’s failure to replace counsel or remove him from the case. We affirm.



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. CIV. P. 34(a)(2)(C).
No. 18-1062                                                                           Page 2

       We recount the facts in the light most favorable to Jackson, the nonmoving party.
See Giles v. Tobeck, 895 F.3d 510, 512 (7th Cir. 2018). As he alleged in his sworn
complaint, correctional officers at two Wisconsin prisons where he was incarcerated
(Columbia Correctional Institution and Jackson Correctional Institution) regularly gave
the wrong medications to prisoners or failed to distribute the proper medications in a
timely manner. Jackson believes that this distribution system is error-prone and
dangerous, and sought both damages and an injunction compelling the prison to use
trained medical personnel to distribute medications. See 42 U.S.C. § 1983.

        After screening, see 28 U.S.C. § 1915A, the court denied Jackson’s request to
recruit counsel, determining that he was competent to proceed with the case, at least at
this early stage. As the case proceeded to discovery, however, the court acknowledged
that medical experts likely would be necessary, and so it decided to recruit counsel to
assist Jackson present his case.

       The district court ultimately entered summary judgment for the defendants. The
court concluded, first, that Jackson’s claims for injunctive relief were moot because he
had been released from prison. Jackson also had abandoned his claims against six of the
seven defendants by not addressing those claims in his summary-judgment
submissions. The remaining defendant was entitled to judgment, the judge explained,
because Jackson had not presented evidence that there were systemic and gross
deficiencies in the Wisconsin Department of Corrections’ procedures.

       On appeal Jackson does not contest the reasoning in the district court’s order and
focuses instead on the court’s failure to remove recruited counsel from the case. Jackson
maintains that four times he wrote to the court complaining that counsel would not
return his calls and had ignored his request to seek an injunction. Rather than
investigate counsel’s performance, Jackson says, the court abdicated its duty to
supervise counsel. Jackson also highlights counsel’s failure to respond to the
defendants’ statement of proposed material facts, an oversight that led the district judge
at summary judgment to admit the defendants’ proposed facts.

        Counsel’s alleged failings do not entitle Jackson to a remand. Supervising
recruited counsel is not the duty of the district court. Recruited counsel is the agent of
the litigant. See Fuery v. City of Chi., 900 F.3d 450, 467 (7th Cir. 2018); Lombardo v. United
States, 860 F.3d 547, 552 (7th Cir. 2017) (collecting cases). The court, in response to one of
Jackson’s letters, informed Jackson that he was free to fire counsel. But Jackson chose
not to fire counsel, so he is bound by the deeds of his attorney. Moreover, there is no
right to recruited counsel in federal civil litigation, see Olson v. Morgan, 750 F.3d 708, 711
No. 18-1062                                                                           Page 3

(7th Cir. 2014), and without a right to recruited counsel, there can be no right to
effective recruited counsel. See Stanciel v. Gramley, 267 F.3d 575, 580–81 (7th Cir. 2001).

                                                                                 AFFIRMED